Shulman, Presiding Judge.
Appellant was charged with the murder of Horace Carmichael and was convicted of voluntary manslaughter. He now appeals from the judgment entered on that jury verdict.
1. From the evidence adduced at trial, the jury was authorized to conclude that appellant argued with Carmichael in a neighborhood lounge and followed him into the street when he left the night spot. After the victim fired a gun at appellant and fled, appellant fired two shots, one of which entered the upper left portion of the victim’s back and exited from his right chest, killing him. We hold that the above-summarized evidence authorized a jury charge on voluntary manslaughter and that the same evidence authorizd a rational trier of fact to find appellant guilty of voluntary manslaughter beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Guest v. State, 155 Ga. App. 374 (2) (270 SE2d 904).
2. Appellant maintains that reversible error was committed when the trial court failed to give the jury two defense-requested instructions concerning justifiable homicide and the state’s burden of proof once a defendant presents evidence that he acted in self-defense. Inasmuch as the charge as given correctly covered the requested principles of law, there was no error in refusing to give appellant’s requested charges. McCane v. State, 147 Ga. App. 730 (2) (250 SE2d 181).
3. The trial court’s jury instructions on circumstantial evidence and Code Ann. § 26-902 (b) (OCGA § 16-3-21 (b)) are alleged by appellant to have been unnecessary and therefore erroneous. Even if we assume that the questioned instructions were inapplicable, affirmance of appellant’s conviction is in order since “ ‘[i]t is never error to give an inapplicable instruction if the court gave the correct rule of law and the irrelevant charge could not reasonably be calculated to prejudice the complaining party or mislead the jury.’ ” Sherrod v. State, 157 Ga. App. 351 (3) (277 SE2d 335).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.